EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of January 1,
2002, by and between URECOATS INDUSTRIES INC., a Delaware corporation with
offices at Newport Center Plaza, 1239 East Newport Center Drive, Suite 101,
Deerfield Beach, Florida 33442 (the “Company”), and John G. Barbar an individual
residing at 6018 Buena Vista Court, Boca Raton, Florida 33433 (the “Executive”).

W I T N E S S E T H :

        WHEREAS, the Company wishes to employ the Executive and the Executive
wishes to accept such employment, subject to the terms and conditions
hereinafter set forth.

        WHEREAS, the Company acknowledges that Executive has been working for
the Company since March 19, 2001 and is currently employed as the Chief
Financial Officer and Senior Vice President of Finance under an employment
arrangement.

        WHEREAS, the Company wishes to memorialize the employment of the
Executive in a formal Agreement and the Executive wishes to enter into such
Agreement, subject to the terms and conditions hereinafter set forth.

        NOW THEREFORE, the parties hereto, in consideration of the premises and
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, agree as follows:

        1.   EMPLOYMENT TERM. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts such employment for a period of four (4) years
from January 1, 2002 through December 31, 2005, unless sooner terminated in
accordance with Section 6 hereof (the “Employment Period”).

        2.   POSITION; DUTIES. During the Employment Period, the Executive shall
hold the title and position of Chief Financial Officer and Senior Vice President
of Finance of the Company and shall have the duties and responsibilities usually
vested in such capacity, as determined from time to time by the Board of
Directors, Chief Executive Officer and/or President of the Company, and such
other duties and responsibilities as may be assigned to him from time to time by
the Board of Directors, Chief Executive Officer and/or President of the Company.

        3.   MANNER OF PERFORMANCE. The Executive shall serve the Company and
devote all his business time, his best efforts and all his skill and ability in
the performance of his duties hereunder. The Executive shall carry out his
duties in a competent and professional manner, to the reasonable satisfaction of
the Board of Directors, Chief Executive Officer and/or President of the Company,
shall work with other Executives of the Company and of its affiliates and
generally promote the best interests of the Company and its customers. The
Executive shall not, in any capacity engage in any activity which is, or may be,
contrary to the welfare, interest or benefit of the business now or hereafter
conducted by the Company or any of its affiliates.

        4.   COMPENSATION AND RELATED MATTERS. The Executive’s compensation for
his services hereunder shall be as follows:

                     4.1   Base Compensation. During the Employment Period,
Executive shall receive an annual base salary (the “Annual Base Salary”) of
$135,000, payable in accordance with the Company’s normal payroll practices.
Executive’s Annual Base Salary will be reviewed on an annual basis by the
Compensation Committee of the Board of Directors and may be increased from time
to time, in the discretion of the Compensation Committee. Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Annual Base Salary shall not be reduced at any time
(including after any such increase), other than as part of an across-the-board
salary reduction applicable to other executive officers of the Company. The term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as adjusted from time to time.

                     4.2   Restricted Common Stock.

                                (a)   Executive is hereby granted 516,164 shares
of restricted common stock of the Company, $.01 par value per share (the
“Shares”) subject to vesting in 30,000 share increments on a quarterly basis
commencing on the Effective Date, except the first quarter commencing as of the
Effective Date 66,164 shares shall

1


--------------------------------------------------------------------------------

vest at the end thereof. The Shares shall be other compensation to the Executive
for his services hereunder and shall be earned and vest at the end of each
quarter during the Employment Period.

                                (b)   The Shares, when vested, shall be subject
to the following conditions:

                                                  (i)   The shares may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
alienated or encumbered until the restrictions are removed according to the
terms of this Agreement or expire;

                                                  (ii)   The Compensation
Committee may require that the certificates representing the Shares remain in
the physical custody of an escrow holder or the Company until all restrictions
are removed or expire;

                                                  (iii)   Each certificate
representing Shares will bear such legend or legends making reference to the
restrictions imposed upon such Shares as the Compensation Committee in its
discretion deems necessary or appropriate to enforce such restrictions; and

                                                  (iv)   Notwithstanding the
foregoing, all unearned and unvested Shares listed above shall immediately vest
and be delivered to the Executive upon the Change of Control as defined in
Section 7(c) provided that the Executive is employed by the Company on the date
of the Change in Control. The Executive shall have no voting or other
stockholder rights with respect to any unearned and unvested Shares. The Shares
shall not be assignable by the Executive or be subject to any claims by
creditors until they shall have been earned and vested in accordance with this
section. In addition to any other restrictions on the Shares described in this
section, which may be incorporated by reference in the stock certificates
evidencing the Shares, such certificates shall bear a legend substantially as
follows:

“The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended (“Securities Act”). The holder hereof, by acquiring such
securities, agrees that such securities may not be resold, pledged or otherwise
transferred except pursuant to an effective registration statement duly filed
under the Securities Act, or pursuant to an exemption effective under the
Securities Act.”

                                                  (v)   The Executive hereby
agrees with Company that the holding period set forth in Rule 144 of the
Securities Act of 1933, as amended, shall only begin to run, with respect to any
Shares, on the date that such Shares are earned and vest in accordance herewith.

                     4.3   Stock Options.

                                (a)   Executive shall be eligible for the grant
of equity compensation awards from time to time under such equity compensation
plans and arrangements as may be maintained by Company from time to time. Any
option grants made to Executive pursuant to such plans and arrangements shall be
subject to this Agreement and the provisions of such plans and arrangements.

                                (b)   On the Effective Date, Executive shall be
granted an incentive stock option to purchase 200,000 shares of the Company (the
“Stock Options”), as defined in and pursuant to and in accordance with one of
the Company’s existing stock option plans, or any successor plans as the Board
may designate (the “Stock Option Plan”). The Stock Options shall have an
exercise price equal to one hundred percent (100%) of the fair market value of
Company’s common stock as of the date of grant, and, subject to vesting, shall
be exercisable at any time, in whole or in part, within five (5) years of the
date of grant. These Stock Options shall vest up to a maximum of 50,000 per year
and in accordance with this Section 4.3(b). The Stock Options vest after the end
of each calendar year in a number to be determined by dividing the Company’s
common stock price as of the end of any applicable year into a number equal to
5% of any such year’s Excess Revenues, rounded to the nearest integer. As used
herein, “Excess Revenues” shall mean the Company’s annual Revenues minus $1
million.

                                (c)   As an example only, if in any year the
Revenues are $5 million, and the price of the Company’s stock at the close of
that year is $5.00, then 40,000 Stock Options to purchase 40,000 shares of the
Company shall vest, determined as follows:

2


--------------------------------------------------------------------------------

$5 million - $1 million = $4 million (the Excess Revenues)
$4 million X 5% of Excess Revenues = $200,000
$200,000 / $5.00 = 40,000

                                (d)   Notwithstanding the foregoing, Stock
Options that do not vest in any given year shall be carried over and added to a
subsequent year’s maximum. In the example provided in Section 4.3(c), 10,000
Stock Options will be carried over to the next year, provided that the next year
is not the last year in this Agreement. Unless otherwise agreed to between the
parties, any unvested Stock Options at the end of the Employment Period shall be
canceled and of no force or effect.

                                (e)   Company shall register the shares issuable
under the Stock Option on a Form S-8 registration statement prior to the vesting
of the first Stock Option and shall keep such registration statement in effect
for the entire period the Stock Options remain outstanding. Each shares issued
upon exercise of a Stock Option granted pursuant to Sections 4.3(a) and 4.3(b),
shall be transferable upon Executive’s election, to the extent consistent with
applicable restrictions under the Company’s registration of the underlying
shares with the Securities and Exchange Commission.

                                (f)   All of Executive’s Stock Options
(including any Stock Options that are outstanding on the Effective Date) shall
be subject to, and governed by, the terms and provisions in the applicable
Company Stock Option Plan, except to the extent of modifications that are
expressly provided for in this Agreement which do not result in any
modifications to the Stock Option Plan which would require shareholder approval
or which would contravene any law which applies to the Stock Option Plan.

                                (g)    If there is any change in the common
stock of Company by reason of any stock dividend, stock split, spin-off, split
up, merger, consolidation, recapitalization, reclassification, combination or
exchange of shares, or any other similar corporate event or reorganization,
however structured, then the number of shares subject to Executive’s Stock
Options and the exercise price of Executive’s Stock Options shall be equitably
and appropriately adjusted by the applicable Stock Option Plan administrator to
effectuate the intent of this Section 4.3. Notice of any adjustment shall be
given by Company to Executive and shall be final and binding on Executive.

                     4.4   Performance Awards. In addition to the foregoing,
during the Employment Period, the Executive shall be eligible to earn
performance awards from time to time that the Company may, in its discretion,
determine to put into effect. The administrator of these plans or arrangements
shall determine the performance criteria (which need not be identical) to be
utilized to calculate the value of the Performance Awards, the term of such
Performance Awards, the Payment Event, and the form and time of payment of
Performance Awards. The specific terms and conditions of each Performance Award
shall be set forth in a written statement evidencing the grant of such
Performance Award. Upon the occurrence of a Payment Event, payment of a
Performance Award will be made to the Executive at fair market value on the date
of the Payment Event, as the administrator in its discretion may determine. The
administrator may impose a limitation on the amount payable upon the occurrence
of a Payment Event, which limitation shall be set forth in the written statement
evidencing the grant of the Performance Award. If Executive’s employment with
the Company is terminated for any reason, including but not limited to, death,
or disability prior to the occurrence of the Payment Event, all of the
Executive’s rights under the Performance Award shall expire and terminate unless
otherwise determined by the administrator. Notwithstanding the foregoing, the
Executive shall be afforded the opportunity to earn a minimum aggregate of
300,000 Shares during the Employment Period at a maximum of 75,000 Shares during
each calendar year hereof with respect to these plans or arrangements.

                     4.5   Discretionary Bonus. The Executive may be eligible to
receive additional bonus compensation at the sole and unreviewable discretion of
the Chief Executive Officer and/or President and the Compensation Committee of
the Board of Directors.

                     4.6   Compensation and Benefit Programs. During the term of
Executive’s employment hereunder, Executive shall be entitled to participate in
the following plans as they may exist from time to time during the term hereof,
to wit, any and all medical, dental, hospitalization, accidental death and
dismemberment, disability, travel and life insurance plans, and any and all
other plans as offered by the Company from time to time to its Executives,
including savings, pension, profit-sharing, stock options, and deferred
compensation plans, subject to the general eligibility and participation
provisions set forth in such plans.

                     4.7   Vacation and Other Benefits. During the term of
Executive’s employment hereunder, Executive shall be entitled to such paid
vacation, fringe benefits and perquisites as are provided from time to time by

3


--------------------------------------------------------------------------------

the Company to similarly situated executives. Vacation will be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall interfere with the duties required to be rendered by
Executive hereunder. Notwithstanding the foregoing, as an officer of Company,
Executive is expected to utilize his vacation time judiciously and so as not to
jeopardize the business of Company or Urecoats. Unused vacation may not be
carried forth to the next calendar year without prior written consent by the
Company, except that no written consent is required for carrying over a maximum
of fourteen days to any subsequent year. The Company shall also provide the
Executive reasonable reimbursement of out-of-pocket expenses incurred by him in
connection with his duties hereunder, upon submission of appropriate
documentation, and an automobile or automobile allowance, which expense or
allowance shall not exceed $750 per month, net.

                     4.8   Miscellaneous.

                                (a)   Executive acknowledges that any shares
reservable for Executive pursuant to the provisions of Paragraphs 4.2, 4.3 and
4.4 hereof, may require and be subject to and conditioned upon amendment of the
Restated Certificate of Incorporation of the Company which shall grant to the
Company statutory authority for the reservation and issuance of shares in
accordance with the aforesaid paragraphs.

                                (b)   The Company acknowledges and covenants
that, if necessary it shall promptly, without delay, take such steps and file
such documents necessary with the federal regulatory authorities in order to
obtain such approval of shareholders necessary to amend the Restated Certificate
of Incorporation and obtain appropriate statutory authority to reserve the
shares in accordance with paragraph 4.2,4.3 and 4.4 hereof.

                                (c)   In the event, for any reason, the Company
is required but unable to obtain the requisite approvals to amend the Restated
Certificate of Incorporation or is otherwise unable to obtain the Statutory
authority necessary to reserve the shares pursuant to paragraphs 4.2, 4.3 and
4.4, at the option of the Executive, the Company agrees to promptly renegotiate
and substitute additional compensation provisions in lieu of those presently
provided by said paragraphs.

                     4.9   Adjustments. If the outstanding shares of common
stock of the Company are increased, decreased or exchanged for a different
number or kind of shares or other securities, or if additional shares or new or
different shares or other securities are distributed in respect of such shares
of common stock (or any stock or securities received with respect to such common
stock), through merger, consolidation, sale or exchange of all or substantially
all of the properties of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, spin-off or
other distribution with respect to such shares of Common Stock (or any stock or
securities received with respect to such common stock), or (ii) if the value of
the outstanding shares of common stock of the Company is reduced by reason of an
extraordinary cash dividend, a fair, appropriate and proportionate adjustment
shall be made in (x) the maximum number and kind of Shares provided in Section
4.2, (y) the number and kind of shares or other securities subject to then
outstanding Performance Awards described in Section 4.4, and (z) the price for
each share or other unit of any other securities subject to then outstanding
Performance Awards described in Section 4.4. Adjustments under this Section 4.9
will be made by the applicable authority, whose determination as to what
adjustments will be made and the extent thereof will be final, binding and
conclusive. No fractional interests will be issued from any such adjustments.

        5.   NON-COMPETITION; NON-DISCLOSURE.

                     5.1   Non-Competition. During the Employment Period and for
a period of twelve (12) months after the termination of the Executive’s
employment with the Company for any reason (collectively the “Restriction
Period”), the Executive shall not, either directly or indirectly, for himself or
any third party, anywhere within or outside the United States (a) engage in or
have any interest in any activity that directly or indirectly competes with the
business of the Company or of any of its affiliates (which for purposes hereof
shall include all subsidiaries or parent companies of the Company, now or in the
future during the Employment Period), as conducted at any time during the
Employment Period, including without limitation, accepting employment from or
providing consulting services to any such competitor, owning any interest in or
being a partner, shareholder or owner of any such competitor, (b) solicit,
induce, recruit, or cause another person in the employ of the Company or its
affiliates or who is a consultant or independent contractor for the Company or
its affiliates to terminate his employment, engagement or other relationship
with the Company or its affiliates, or (c) solicit or accept business from any
individual or entity which shall have obtained the goods or services of, or
purchased goods or services from, the Company or its affiliates during the two
year period immediately prior to the end of the Employment Period or which
otherwise competes with or engages in a business which is competitive with or
similar to the business of the Company or any

4


--------------------------------------------------------------------------------

of its affiliates, (d) call on, solicit or accept any business from any of the
actual or targeted prospective customers of the Company or its affiliates (the
identity of and information concerning which constitute trade secrets and
Confidential Information of the Company) on behalf of any person or entity in
connection with any business competitive with the business of the Company, nor
shall the Executive make known the names and addresses of such customers or any
information relating in any manner to the Company’s trade or business
relationships with such customers, other than in connection with the performance
of Executive’s duties under this Agreement.

                     5.2   Non-disclosure. The Executive shall not at any time
during the term hereof or thereafter divulge, communicate, or use in any way,
any Confidential Information (as hereinafter defined) pertaining to the business
of the Company. Any Confidential Information or data now or hereafter acquired
by the Executive with respect to the business of the Company (which shall
include, but not be limited to information concerning the Company’s financial
condition, prospects, technology, customers, suppliers, sources of leads and
methods of doing business) shall be deemed a valuable, special and unique asset
of the Company that is received by the Executive in confidence and as a
fiduciary, and Executive shall remain a fiduciary to the Company with respect to
all of such information. For purposes of this Agreement, the term “Confidential
Information” includes, but is not limited to, information disclosed to the
Executive or known by the Executive as a consequence of or through his
employment by the Company (including information conceived, originated,
discovered or developed by the Executive) prior to or after the date hereof, and
not generally known, about the Company or its business. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Executive from
disclosing Confidential Information to the extent required by law provided that
prior to disclosing any such information required by law, Executive shall give
prior written notice thereof to Company and provide Company with the opportunity
to contest the disclosure. The Executive shall not disclose, without limitation
as to time, Confidential Information to any person, firm, corporation,
association or other entity for any purpose or reason whatsoever, except (i) to
authorized representatives of the Company, (ii) during the Employment Period,
such information may be disclosed by the Executive as is specifically required
by Company in the course of performing his duties for the Company, and (iii) to
counsel and other advisers of Company subject to Company’s prior approval and
provided that such advisers agree to the confidentiality provisions of this
Section 5.2.

                     5.3   Ownership of Developments. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes or works of authorship developed or
created by Executive during the course of performing work for the Company or its
customers (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product. Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. All of the foregoing shall also be deemed Confidential
Information for the purposes of Section 5.2, above.

                     5.4   Books and Records. All books, records, and accounts
relating in any manner to the Company (i.e., financial information, customer,
supplier, vendor identity, etc.), whether prepared by the Executive or otherwise
coming into the Executive’s possession, shall be the exclusive property of the
Company and shall be returned immediately to the Company on termination of the
Executive’s employment hereunder or otherwise on the Company’s request at any
time.

                     5.5   Definition of Company. Solely for purposes of this
Agreement, the term “Company” also shall include any existing or future
subsidiaries of the Company that are operating during the time periods described
herein and any other entities that directly or indirectly, through one or more
intermediaries, control, are controlled by or are under common control with the
Company during the periods described herein.

                     5.6   Acknowledgment by Executive. The Executive
acknowledges and confirms that (i) the restrictive covenants contained in this
Section 5 are reasonably necessary to protect the legitimate business interests
of the Company, and (ii) the restrictions contained in this Section 5 (including
without limitation the geographic area and length of the term of the provisions
of this Section 5) are not overbroad, overlong, or unfair and are not the result
of overreaching, duress or coercion of any kind. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is or will be
such as would cause the Company serious injury or loss if he were to use such
ability and knowledge to the benefit of a competitor or were to compete with the
Company in

5


--------------------------------------------------------------------------------

violation of the terms of this Section 5. The Executive further acknowledges
that the restrictions contained in this Section 5 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns and shall be enforced to the fullest extent of the law applicable at the
time that Company deems it necessary or advisable to enforce the restrictive
covenants and other provisions of this Section 5.

                     5.7   Injunctive Relief; Damages. Because of the difficulty
of measuring economic losses to the Company as a result of a breach of the
foregoing covenants in this Section 5, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, the Executive agrees that the foregoing covenants may
be enforced by the Company in the event of breach by the Executive, by
injunctions and restraining orders. Nothing herein shall be construed as
prohibiting the Company from pursuing any other available remedy for such breach
or threatened breach, including the recovery of damages.

                     5.8   Severability; Reformation; Independent Covenants. The
covenants in this Section 5 are severable and separate, and the unenforceability
of any specific covenant shall not affect the provisions of any other covenant.
Moreover, in the event any court of competent jurisdiction shall determine that
the scope, time or territorial restrictions set forth are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent which the court deems reasonable, and the Agreement shall thereby
be reformed. Each covenant and agreement of Executive in this Section 5 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action by the Executive against the
Company (including the affiliates thereof), whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of such covenants or agreements. It is specifically agreed that the periods of
restriction during which the agreements and covenants of the Executive made in
this Section 5 shall be effective, shall be computed by extending such periods
by the amount of time during which the Executive is in violation of any
provision of Section 5. The covenants contained in this Section 5 shall not be
affected by any breach of any other provision hereof by any party hereto.

                     5.9   Survival. The obligations of the parties under this
Section 5 shall survive the termination of this Agreement.

        6.   EARLY TERMINATION OF EXECUTIVE EMPLOYMENT. This Agreement may be
terminated by either Party before the expiration of the Employment Period for
any reason, but subject to the terms, conditions and remedies set forth in this
Section 6, which shall provide the sole and exclusive remedy for any such
termination.

                     6.1   Uncompensated Terminations. If the Executive resigns
from the Executive’s employment hereunder without Cause (as defined in Section
7(a), or if the Company terminates the Executive for Cause (as defined in
Section 7(b)), then the Executive shall be entitled to receive a cash sum
payment of the portion of Annual Base Salary earned up to and including the Date
of Termination (as defined in Section 6.4(b)), and any benefits that have
accrued under Sections 4.2 through 4.6 up to and including the Date of
Termination. The amount of cash payable to the Executive under this Section 6.1
shall be payable in accordance with the Company’s normal payroll practices and
any other benefits described in Sections 4.2 through 4.6 will be handled in
accordance with the established procedures for each applicable benefit. More
particularly, Executive shall be entitled only to (a) such Shares that have
actually vested as of the Date of Termination; (b) such Stock Options that he
has exercised or entitled to exercise as of the Date of Termination; and (c)
such bonuses, if any, that he has earned as of the Date of Termination. Any
payments or benefits to which Executive is otherwise entitled under this Section
6.1 shall be subject to setoff to the extent of any claims, which Company has
against Executive.

                     6.2   Compensated Termination. If the Executive resigns for
Cause or other than a Change in Control (except for a forced resignation as
described in Section 6.3(a)), or is terminated by the Company without Cause, in
each case prior to the expiration of the Employment Period, the Executive’s
employment hereunder shall terminate on the Date of Termination and the
Executive shall be entitled to the following:

                                (a)   the unpaid portion of Salary due the
Executive for the period of time through the Date of Termination, payable in
accordance with the Company’s regular payroll practices;

                                (b)   a severance cash payment equal to six (6)
months of the then current Annual Base Salary of Executive;

6


--------------------------------------------------------------------------------

                                (c)   a number of Shares equal to six (6) months
of the Shares described in Section 4.2, which Shares shall be deemed earned and
vested, and any restrictions on such Shares except as required by applicable law
shall immediately lapse and such Shares shall become nonforfeitable. The Shares
shall be delivered to Executive pursuant to the time periods and procedures
provided for in Section 4.2, above.

                                (d)   a number of Stock Options equal to six (6)
months of the Stock Options described in Section 4.3, and any other Company
stock options granted to Executive, which Stock Options shall be deemed vested,
and any restrictions on such Stock Options except as required by applicable law
shall immediately lapse and such Stock Options shall be fully exercisable in
accordance with the requirements (except continued employment) of Section 4.3;

                                (e)   the product of (I) any Performance Awards
described in Section 4.4 which Executive can show that he reasonably would have
received had Executive remained in such Executive capacity with the Company
through the end of the calendar year in which occurs Executive’s Date of
Termination, multiplied by (II) a fraction, the numerator of which is the number
of days in the calendar year in which the Date of Termination occurs through the
Date of Termination and the denominator of which is 365, but only to the extent
not previously paid; provided that any payments pursuant to this Section 6.2(e)
shall be made within 30 days following the end of the calendar year in which
occurs Executive’s Date of Termination;

                                (f)   for six (6) months following the Date of
Termination, Company shall continue to provide medical and dental benefits only
to Executive on the same basis as such benefits are provided during such period
to the senior executive officers of Company; provided, however, that if
Company’s welfare plans do not permit such coverage, Company will provide
Executive the medical benefits (with the same after tax effect) outside of such
plans; and

                                (g)   To the extent not theretofore paid or
provided, Company shall timely pay or provide to Executive any other amounts or
benefits which Executive is entitled to receive through the Date of Termination
under any plan, program, policy or practice or contract or agreement of Company
and its affiliates, including accrued vacation to the extent unpaid (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

                     6.3   Termination Due to Change in Control; Death or
Permanent Disability.

                                (a)   If the Company undergoes a Change in
Control (as defined in Section 7(c)), the Executive has 120 days on or following
the date of the Change in Control to terminate his employment under this
Agreement pursuant to this Section 6.3(a); provided, however, that if the
Executive is forced to resign, then Executive shall be entitled to all of the
compensation and benefits described in Section 6.2.

                                (b)   If the Executive becomes Permanently
Disabled (as defined in Section 7(e)) or dies prior to the expiration of the
Employment Period, the Executive’s employment hereunder shall terminate on the
Date of Termination.

                                (c)   If the Executive’s employment is
Terminated pursuant to either Sections 6.3(a) (except for a forced resignation)
or 6.3(b), the Executive or, in the case of the Executive’s death, the
Executive’s beneficiary or other legal representative, shall be entitled to: (i)
the unpaid portion of the Annual Base salary described in Section 4.1 due the
Executive up to the Date of Termination, which amount shall be payable in
accordance with the Company’s regular payroll practices, (ii) the Shares
described in Section 4.2, to the extent earned and vested, which restrictions,
if any, shall immediately lapse and become nonforfeitable except as otherwise
required by law, (iii) the stock options described in Section 4.3, to the extent
granted and vested, shall become fully exercisable, (iv) any Performance Awards
described in Section 4.4, in the Compensation Committee’s discretion, and (v)
continuation of medical and dental benefits to Executive’s spouse and/or
eligible dependents, if any, for six (6) months, on the same basis as such
benefits are provided during such period to the senior executive officers of
Company; provided, however, that if Company’s welfare plans do not permit such
coverage, Company will provide Executive the medical benefits (with the same
after tax effect) outside of such plans, and (vi) to the extent not theretofore
paid or provided, any unpaid vacation pay or expense reimbursement or other
applicable Other Benefits.

                     6.4   Notice and Date of Termination.

                                (a)   Any termination of the Executive’s
employment hereunder by the Company or the Executive (other than termination due
to the Executive’s death) shall be communicated by a written “Notice of

7


--------------------------------------------------------------------------------

Termination” to the other Party in accordance with Section 11 hereof. A Notice
of Termination shall indicate the specific provision of Section 6 relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

                                (b)   “Date of Termination” shall mean

                                                  (i)   If the Executive
resigns, the date that the Executive sets forth as his last day, but not later
than 30 days after the date Executive sends the Notice and, subject to Company’s
right to accelerate the Date of Termination to any earlier date;

                                                  (ii)   If the Executive’s
employment hereunder is terminated by the Company, the date specified in the
Notice of Termination, which shall be such date determined by the Company;
provided, however, that if such termination by the Company is for Cause, the
Date of Termination shall not be earlier than the expiration of any applicable
remedy period and no later than 60 days following the Notice of Termination;

                                                  (iii)   If the Executive’s
employment hereunder is terminated due to the Executive becoming Permanently
Disabled, the date the Company reasonably determines that he has become
Permanently Disabled;

                                                  (iv)   If the Executive’s
employment hereunder is terminated due to death, the date of death; or

                                                  (v)   If the Executive’s
employment hereunder is terminated by reason of the expiration of the Employment
Period, the date determined or set forth in Section 1.

                     6.5   Company’s Rights Not Prejudiced. Notwithstanding
anything to the contrary in this Agreement, any payments or distributions of
Shares, Stock Options or Other Benefits of any nature which Company makes to
Executive shall be without prejudice to Company’s rights to assert any claims
that Company has or may have against Executive.

        7.   DEFINITIONS. As used in this Agreement, the following terms shall
have the following meanings:

                                (a)   “Cause,” when used by the Executive as the
basis for resigning from his employment hereunder, shall mean: (i) the Company’s
willful, material breach of any material obligation of the Company under this
Agreement, after giving the Company notice of such breach and thirty (30) days
to cure such breach; or (ii) the occurrence of a Change in Control (as defined
below), subject to Section 6.3(a).

                                (b)   “Cause,” when used by the Company as a
basis for terminating the Executive’s employment hereunder, shall mean: (i) the
Executive’s willful, material breach of any material obligation of the Executive
under this Agreement, including unreasonable failure or refusal to perform the
duties required of him, after giving the Executive notice of such breach and
thirty (30) days to cure such breach; (ii) any willful misconduct in connection
with his employment that could materially impair the financial condition or
reputation of the Company; or (iii) the Executive’s conviction for, or plea of
guilty or nolo contendre (or similar plea) to any criminal offense that is a
felony or includes fraud as an element of the offense.

                                (c)   “Change in Control” means the following
and shall be deemed to occur if any of the following events occur:

                                                  (i)   Any “person,” as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”), is or becomes the “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act (a “Beneficial Owner”),
directly or indirectly, of securities of the Company representing (i) 20% or
more of the combined voting power of the Company’s then outstanding voting
securities, which acquisition is not approved in advance of the acquisition or
within 30 days after the acquisition by a majority of the Incumbent Board (as
hereinafter defined) or (ii) 33% or more of the combined voting power of the
Company’s then outstanding voting securities, without regard to whether such
acquisition is approved by the Incumbent Board;

                                                  (ii)   Individuals who, as of
the date hereof, constitute the Board of Directors (the “Incumbent Board”),
cease for any reason to constitute at least a majority of the Board of
Directors, provided

8


--------------------------------------------------------------------------------

that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall, for the purposes of this Director Plan, be considered as though such
person were a member of the Incumbent Board of the Company;

                                                  (iii)   The consummation of a
merger, consolidation or reorganization involving the Company, other than one
which satisfies both of the following conditions:

                                                        (A)   a merger,
consolidation or reorganization which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
another entity) at least 55% of the combined voting power of the voting
securities of the Company or such other entity resulting from the merger,
consolidation or reorganization (the “Surviving Corporation”) outstanding
immediately after such merger, consolidation or reorganization and being held in
substantially the same proportion as the ownership in the Company’s voting
securities immediately before such merger, consolidation or reorganization, and

                                                        (B)   a merger,
consolidation or reorganization in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding voting
securities; or

                                                  (iv)   The stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or other disposition by the Company of all or substantially all of
the Company’s assets.

        Notwithstanding the preceding provisions of this Paragraph (c), a Change
in Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Paragraph (c) is (1) an underwriter or underwriting
syndicate that has acquired any of the Company’s then outstanding voting
securities solely in connection with a public offering of the Company’s
securities, (2) the Company or any subsidiary of the Company or (3) an employee
stock ownership plan or other employee benefit plan maintained by the Company
that is qualified under the provisions of the Code. In addition, notwithstanding
the preceding provisions of this Paragraph (c), a Change in Control shall not be
deemed to have occurred if the Person described in the preceding provisions of
this Paragraph (c) becomes a Beneficial Owner of more than the permitted amount
of outstanding securities as a result of the acquisition of voting securities by
the Company which, by reducing the number of voting securities outstanding,
increases the proportional number of shares beneficially owned by such Person,
provided, that if a Change in Control would occur but for the operation of this
sentence and such Person becomes the Beneficial Owner of any additional voting
securities (other than through the exercise of options granted under any stock
option plan of the Company or through a stock dividend or stock split), then a
Change in Control shall occur.

                                (d)   “Disability” means Executive’s absence
from his duties with Company on a full-time basis for 90 days during any
consecutive twelve-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by Company and acceptable
to Executive. If Company determines in good faith that Executive’s Disability
has occurred during the Employment Period, it may give Executive written notice
in accordance with Section 6.4(a) of this Agreement of its intention to
terminate Executive’s employment. In such event, Executive’s employment shall
terminate effective on the thirtieth (30th) day after Executive’s receipt of
such notice (the “Disability Effective Date”), unless, within the thirty (30)
days after such receipt, Executive shall have been cleared by the physician to
return to work and has returned to full-time performance of his duties.

                                (e)   “Permanently Disabled” shall mean when,
and only when, the Executive is unable, by reason of illness or accident, to
perform, for a continuous 180-day period, the material elements of his duties
hereunder, and the Company has reasonably determined, based upon medical
documentation, that the Executive for such reason is unlikely to be able to
resume such duties in the foreseeable future.

        8.   ASSIGNMENT. Executive shall not have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.

9


--------------------------------------------------------------------------------

        9.   GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida. Venue for any
action brought hereunder shall be exclusively in Broward County, Florida and the
parties hereto waive any claim that such forum is inconvenient.

        10.   ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by written instrument signed by both the
Company and the Executive.

        11.   NOTICES. All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S. mail.
Notice shall be sent (i) if to the Company, addressed to its President at
Newport Center Plaza, 1239 East Newport Center Drive, Suite 101, Deerfield
Beach, Florida 33442 with a copy to Sader & LeMaire, P.A., 1901 West Cypress
Creek Road, Suite 415, Fort Lauderdale, Florida 33309, Attention: Robert L.
Sader, Esquire, and (ii) if to the Executive, to his address as reflected on the
payroll records of the Company, or to such other address as either party hereto
may from time to time give notice of to the other.

        12.   BENEFITS; BINDING EFFECT. This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.

        13.   SEVERABILITY. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect    the enforceability of the remaining portions of this Agreement or any
part thereof. If any invalidity is caused by length of time or size of area, or
both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.

        14.   WAIVER. The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.

        15.   CONSTRUCTION. This Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party causing
the drafting hereof, each party having been given the opportunity to be
represented by counsel of their choice in connection with the negotiation of
this Agreement.

        16.   SECTION HEADINGS. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        17.   SINGULAR, PLURAL; GENDER. Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender.

        18.   NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this
Agreement is intended or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

        19.   EMPLOYEE HANDBOOK; OTHER INSTRUMENTS. The provisions of this
Agreement shall, to the extent of any conflict, supercede and take precedence
over any provisions of the Company’s employee handbook, as it exists from time
to time, or any other existing or future agreements or instruments pertaining to
or governing the rights and obligations of the parties to one another insofar as
permissible under applicable laws.

10


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

COMPANY


    WITNESS


By:   /s/ Timothy M. Kardok                            /s/ Amy E.
Major                     Name:   Timothy M. Kardok
Title:     Chief Executive Officer and President     /s/ Lori G.
Mays                     


EXECUTIVE


    WITNESS


By:   /s/ John G. Barbar                                    /s/ Amy E.
Major                    Name:   John G. Barbar
   
/s/ Lori G. Mays                    


11


--------------------------------------------------------------------------------